Citation Nr: 1224414	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  12-05 765	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was committed in a February 2011 Board of Veterans' Appeals decision, which denied service connection for disabilities of the left leg and lumbar spine.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1971 to July 1972. 

The Veteran moves to reverse a February 2011 decision of the Board of Veterans' Appeals (Board), which denied service connection for disabilities of the left leg and lumbar spine, on the basis that clear and unmistakable error (CUE) was committed in that decision.  The Board has original jurisdiction over this matter.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2011). 


FINDINGS OF FACT

1.  The denial of service connection for a left leg disability in the February 2011 Board decision was reasonably supported by the law at the time and the evidence then of record, which did not establish a current disability of the left leg.

2.  The denial of service connection for a lumbar spine disability in the February 2011 Board decision was reasonably supported by the law at the time and the evidence then of record, which did not clearly establish a relationship between the Veteran's current lumbar spine disability and active service. 


CONCLUSION OF LAW

Clear and unmistakable error was not committed in the February 2011 Board decision denying service connection for a left leg disability and lumbar spine disability, and therefore reversal of that decision is not warranted with regard to either claim.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits under parts II or III of title 38, which govern the benefits available under the laws administered by VA.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  Whether there is CUE in a rating decision must be based on the record and law that existed at the time of the prior adjudication in question, and therefore the notice and duty to assist provisions under the VCAA are not applicable.  Id.; see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, it is noted that "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board finds that the notice and assistance provisions of the VCAA are not applicable. 

II. Analysis

The Veteran moves to revise or reverse the February 2011 decision of the Board, which denied service connection for a left leg disability and a lumbar spine disability, on the basis that CUE was committed in that decision.  For the following reasons, the Board finds that CUE was not committed and therefore revision or reversal of the decision is not warranted.

A final decision by the Board is subject to being revised or reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 (2011).  The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b) (2011).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Id.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  Id; see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board notes that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2011); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Id.; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e). 

A. Left Leg 

In its February 2011 decision, the Board found that although the Veteran had sustained an injury to the left leg while serving on active duty, a chronic disability of the left leg did not manifest during active service and the evidence of record did not show that the Veteran had a current left leg disability.  Specifically, the service treatment records showed that on March 31, 1971, the Veteran injured his leg while playing football and was diagnosed with a probable muscle contusion.  The Veteran continued to report left leg symptoms during April 1971, including a three-week history of left shin splints.  He was put on light duty for two days in April 1971, and then for three days later that month.  There were no service treatment records dated after April 1971.  His lower extremities were found to be normal on clinical evaluation in the July 1972 separation examination report.  Thus, the Board concluded that a chronic left leg disability had not manifested during service as the injury sustained in March 1971 had resolved by separation.  

The Board also acknowledged the Veteran's contention that he had a left knee injury pre-existing active service which he sustained in 1969 in a motorcycle accident.  In this regard, the Veteran stated that his leg had been run over and required surgery, and that he was told he might never walk again.  However, the Board did not find it credible that the Veteran had any pathology of the left leg when entering active service or that he had a significant pre-existing injury.  In this regard, the September 1970 pre-induction examination reflected that the Veteran's lower extremities were found to be normal on clinical evaluation, and no surgical scars were noted.  The Board further observed that in the accompanying September 1970 report of medical history, the Veteran did report a history of a knee injury and a history of being in a motorcycle accident, but denied a history of broken bones or deformities of the bones or joints.  Further, in April 1972, he reported that he had not been hospitalized in the past five years.  Thus, given the inconsistencies in the contemporaneous service treatment records and the Veteran's statements made in support of his claim, the Board did not find it credible that the Veteran entered service with a pre-existing left knee disability.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

Most significantly, the Board found that the Veteran did not have any current discrete pathology of the left leg, but rather had symptoms of radiculopathy stemming from his lumbar spine disability, as shown in a January 2009 VA examination report.  Therefore, in the absence of competent evidence of a current disability of the left leg, the Board denied service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding that service connection requires, among other things, evidence of a current disability); see also 38 U.S.C.A. §§ 1110, 1131 (West 2002); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

In his September 2011 motion to revise the Board's February 2011 decision on the basis of CUE, the Veteran argued that he had been placed on light duty for six weeks rather than three days due to his leg injury.  He further stated that he was told after his left leg injury that the leg was not broken, and was issued pain pills so that he could complete a physical training test.  The Veteran also stated that he had completely recovered from the 1969 injury to his left knee in the motorcycle accident by the time he entered active service.  

The Veteran's arguments do not establish CUE in the Board's February 2011 decision.  The Veteran's service treatment records do not show that he was placed on light duty for six weeks, but rather for three days on two occasions.  Further, with regard to the Veteran's statement that his left knee injury had resolved prior to entering active service, the Board had likewise found that he did not have a left knee disability entering active service.  Thus, there does not appear to be disagreement on this point.  The Veteran's description of treatment he received for the left leg during service does not show that there was CUE in the Board's finding that the left knee injury was not chronic in nature and had resolved by separation.  Finally, irrespective of what occurred during active service or how long the Veteran was put on light duty, the Board found that the Veteran did not have a current disability of the left leg on the basis of the September 2009 VA examination.  The Veteran has not argued or shown that there was evidence of record at the time clearly and unmistakably establishing that he did have a current left leg disability.  As such, even assuming that the Veteran had been placed on light duty for six weeks during active service, such a finding would not have altered the outcome of the appeal in the absence of a current disability.  A disagreement as to how the facts were weighed or evaluated, in itself, does not lead to a finding of CUE.  38 C.F.R. § 20.1403(d).  

Accordingly, the Veteran's CUE motion with regard to the left leg claim must be denied.  See 38 C.F.R. § 20.1400.

B. Lumbar Spine Disability 

With regard to the Veteran's lumbar spine disability, the Board found in its February 2011 decision that the competent and credible evidence of record did not support a relationship between the Veteran's diagnosed spondylolisthesis and degenerative disc disease of the lumbar spine and active service.  The Veteran had argued that his lumbar spine disability existed prior to active service and was aggravated in a bus accident in 1972.  The service treatment records reflect that the Veteran denied a history of back trouble in the September 1970 entrance examination and that his spine was found to be normal on clinical evaluation.  There is no mention of any back injuries or problems in the service treatment records, and the Veteran's spine was again found to be normal on clinical evaluation in the July 1972 separation examination.  The earliest treatment record showing back problems in the claims file was dated in July 2008 and reflected that the Veteran had a long-standing history of low back pain following an accident.  

Based on the lack of evidence of back problems in the service treatment records and the absence of treatment records showing back problems for over thirty years after service, the Board concluded that the preponderance of the evidence weighed against a relationship to service.  In this regard, the Board found it credible that the Veteran had been in a bus accident during active service, but did not find it credible that he sustained any injuries in the accident given inconsistencies in his statements.  The Board found that statements submitted by friends and family members of the Veteran did not corroborate the Veteran's account as the statements were dated forty years later and none of the individuals who authored the statements had witnessed the bus accident.  The Board also acknowledged a July 2008 private treatment record in which the treating physician noted that the Veteran recounted details of being in a bus accident during active service, and that he experienced significant back pain at that time and continued to have daily back pain.  However, the Board gave more weight to the examiner's finding in the January 2009 VA examination report that the Veteran's current lumbar spine disability was not related to service because his back was found to be normal at separation and his pathology was more likely due to aging and occupational stress.  The Board found that this examination report was more probative as the examiner had the opportunity to review the entire claims file and took into account the Veteran's pertinent medical history.  By contrast, the private treating physician did not review the record or account for the fact that back problems were not noted during active service and that the Veteran's back was found to be normal at separation.  

The Veteran had also argued that service connection was warranted on a secondary basis because a left leg disability had altered his gait and thereby aggravated his lumbar spine disability.  The Board denied service connection on a secondary basis as a matter of law because service connection had not been established for the left leg.  

In his September 2011 motion, the Veteran argued that the inconsistencies which the Board had found in his statements only appeared that way because complete details were not given each time he recounted his back injury.  Thus, because each statement omitted different details, they seemed to be inconsistent with each other when in fact the accounts of the accident were the same.  Whether or not this is the case, a mere disagreement as to how the facts were weighed or evaluated in the Board's February 2011 decision cannot lead to a finding of CUE.  38 C.F.R. § 20.1403(d).  Moreover, the Board had based its decision not just on what it found to be inconsistencies in the Veteran's statements, but also on the fact that the Veteran's back was found to be normal at separation from active service and on the opinion of the September 2009 VA examiner, who had an opportunity to examine the Veteran and review the claims file.  In sum, the Board finds that there was no CUE in the February 2011 decision based on the evidence of record at the time. 

The Veteran also pointed out that the Board had stated in its February 2011 decision that no VA treatment records were identified.  This statement by the Board was certainly made in error, as the Veteran's VA treatment records were in the claims file at the time, and indeed the Board cited to them in its decision, as on page nine where it noted that the Veteran established care with VA in June 2010.  As such, there is no indication that there were missing relevant VA treatment records at the time which might have altered the Board's decision.  This is not the type of error which constitutes CUE as it did not affect the Board's decision in any way. 

The Board acknowledges the Veteran's frustrations with VA and the decision-making process, including his contention that some of his service treatment records are missing.  Nevertheless, the Board was limited by the evidence before it, and found that the duty to assist had been satisfied with regard to VA's efforts to obtain the Veteran's service treatment records to the extent possible.  There is no indication that there are in fact outstanding service treatment records that VA failed to obtain.  Moreover, a failure to fulfill VA's duty to assist under the VCAA cannot be a basis for a finding of CUE.  38 C.F.R. § 20.1403(e).  If there are outstanding service treatment records which turn up at a later time and are the basis for a grant of benefits, the effective date of the award could potentially be the date of the Veteran's original claim, provided that VA could have obtained them at the time of its prior decision.  See 38 C.F.R. § 3.156(c) (2011).  The Board is grateful to the Veteran for his service, and regrets that it has been unable to render a favorable decision with regard to these claims.  

In conclusion, the Veteran's CUE motion with regard to his disability of the lumbar spine must be denied.  See 38 C.F.R. § 20.1400.


ORDER

The motion to revise or reverse on the basis of CUE the February 2011 Board decision denying service connection for disabilities of the left leg and lumbar spine is denied.  



                       ____________________________________________
	L.M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



